Pee Curiam.
The object of this rule is to show cause why the suit of the plaintiff should not be dismissed.
On June 8th, 1923, the case was on the day call of cases noticed ready for trial at the Passaic Circuit' Court. The case not being moved, the trial judge marked the ease “off for the term.” ’ It is to review this action of the trial court that the rule was obtained. We cannot interfere with the control which the trial judge must have over the list of causes marked ready for trial.
The rule to show cause is discharged, with costs.